NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
FRANCIS E. BUCHERT,
Claimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0n,dent-Appellee. -
2011-7046
Appeal from the Um'ted States Court of Appea1s for
Veterans C1aims in case n0. 08-3271, Judge LaWrence B.
Hagel.
ON MOTION
ORDER
Francis E. Buchert moves for leave to file his informal
brief out of time.
Upon consideration thereof
IT ls ORDERED THAT:

BUCHERT V. DVA
The motion is granted
2
FOR THE COURT
MAR 1 7 2011 /s/ Jan Horba1y
Date
cc: Francis E. Buchert
S
Michael D. Snyder, Esq.
21
J an H0rbaly
C1erk
FI
u.s. c0ua‘r oiFEP=mLs ron
ms renew macon
MAR_ 1 7 2011
.|AN HDRBALY
C|.EH(